In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0331V
                                    Filed: December 9, 2016
                                           Unpublished

****************************
JERRY SANTONI,                          *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Tetanus-Diphtheria-acellular Pertussis
                                        *     (“Tdap”); Shoulder Injury Related to
SECRETARY OF HEALTH                     *     Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On March 15, 2016, Jerry Santoni (“petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving the Tetanus-Diphtheria-
acellular Pertussis (“Tdap”) vaccine on July 25, 2014. Pet. at 1-3; Stip., filed Dec. 8,
2016, at ¶¶ 1, 2, 4. Petitioner further states that the vaccine was administered in the
United States, that he experienced the residual effects of his injury for more than six
months, and that there has been no prior award or settlement of a civil action for
damages as a result of his condition. Pet. at ¶¶ 3, 14, 16; Stip. at ¶¶ 3-5. Respondent
denies that the Tdap immunization is the cause of petitioner’s alleged SIRVA or any
other injury, or his current condition. Stip. at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 8, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        (1) A lump sum of $80,000.00 in the form of a check payable to petitioner,
            Jerry Santoni. Stip. at ¶ 8. This amount represents compensation for all
            damages that would be available under 42 U.S.C. § 300aa-15(a); and

        (2) A lump sum of $702.91, which amount represents reimbursement of a
            lien for services rendered on behalf of Jerry Santoni, in the form of a
            check payable jointly to petitioner, and

                        Colorado Department of Health Care Policy and Financing
                                          1570 Grant Street
                                       Denver, CO 80203-1818
                                       Attn: Jazmin Rosenberg
                                       State I.D. No: O692861

            Petitioners agrees to endorse this payment to the Colorado Department of
            Health Care Policy and Financing.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2